21 N.J. 557 (1956)
122 A.2d 888
CHARLOTTE GILLIGAN, PETITIONER-PETITIONER,
v.
INTERNATIONAL PAPER COMPANY, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Decided May 28, 1956.
Mr. Louis Winer, attorney for petitioner.
Messrs. Stryker, Tams & Horner, attorneys for respondent.
PER CURIAM.
The petition for certification is granted.
The case is remanded to the Division of Workmen's Compensation with direction to supplement the record with additional evidence by expert testimony or otherwise as the parties may be advised upon the question whether the dumping of 11 100-pound bags of starch into the machine, followed by borax and caustic flakes, would in fact create dust, and to make findings of fact thereon.
*558 The briefs on the appeal shall be addressed to the supplemented record.
For certification  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, JACOBS and BRENNAN  6.
Opposed  None.